Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 6/12/2020.
2.  Claims 1-14 have been examined and are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.  Claims 1-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following terms lack antecedent basis:	
(i) the physical robot (line 6 of claim 1; lines 4-5 of claim 2; lines 2-3 of claim 3; lines 3-4 of claim 4; line 2 of claim 5; line 3 of claim 6; line 5 of claim 7; lines 6-7 of claim 13).  Correction is required.
(ii) the virtual robot (line 2 of claim 4; line 2 of claim 5; lines 2 and 5 of claim 10).  Correction is required.
(iii) the operator (line 4 of claim 6; line 3 of claim 7).  Correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


4.  Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 discloses the same limitations of claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.  Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tarui U.S Publication No. 2019/0030715 in view of Ogata U.S Patent No. 10,525,594.
As to claim 1, Tarui teaches a method of programmed workflow sequences or teaching programs of a robot preferably with a robot controller (…The robot controller 400 outputs, to the robot 300, the operational command generated based on the operation program 460 and the setting values of the parameters so as to make the robot 300 perform a predetermined operation…, paragraph 0039 pages 3-4), wherein the robot is preferably mounted on or next to a processing machine (robot 300 is next to machine tool 200, Fig. 4 and associated specification), in particular an injection molding machine (…an injection molding machine 10 incorporating a robot 20…, paragraph 0007 page 1), and serves for the extraction, handling, manipulation or further processing of injection-molded parts which have just been produced (…the robot controller 400 moves, for example, the robot 300 to the machine tool work exchange position A within the machine tool, and makes the robot 300 remove a machined work from the machine tool work exchange position A. Then, the robot controller 400 moves the robot 300 to the machined work placement position B set on a conveyor 2 while the robot 300 is being made to grasp the machined work, and makes the robot 300 place the machined work in the machined work placement position B. Then, the robot controller 400 moves the robot 300 to the predetermined unmachined work taking position C where the unmachined work on a conveyor 1 is placed, and makes the robot 300 remove the unmachined work from the unmachined work taking position C. Then, the robot controller 400 moves the robot 300 to the machine tool work exchange position A while the robot 300 is being made to grasp the unmachined work, and makes the robot 300 fit the unmachined work to the machine tool work exchange position A…, paragraph 0041 page 4), wherein the travel parameters, equipment features and functionalities of the physical robot are stored on the control side in a configuration file (…The operation program 460 is produced by setting an operation sequence for providing the instruction of the movement of the robot 300, necessary numerical parameters in individual operations and the like (for example, a movement speed and the like in the movement path) and the teaching positions…, paragraph 0045 pages 4-5), and the robot controller creates a virtual robot model from these stored data (virtual image of the robot and working environment in the display screen, Fig. 6 and associated specification). 
Tarui does not explicitly teach using the current teaching program in the robot controller for validation of a workflow sequence, wherein the visualization of the workflow sequences is displayed directly on an output unit of the robot controller.  
Ogata teaches a robot teaching system (Fig. 1 and associated specification) wherein the system uses a teaching program in a controller for validation of a workflow sequence, wherein the visualization of the workflow sequences is displayed directly on an output unit of the controller (…the teaching system 10 can read the teaching point and/or the job program, which are registered on the job information DB 14, in accordance with the instruction operation of the operator to display the virtual image of the robot 30 that has reached a specific teaching point. The teaching system 10 can also reproduce, on the display unit 12, a sequence of operations of the robot 30 by the job program…, lines 10-17 column 9).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Tarui reference to include the teachings of Ogata reference because by validating workflow sequence of a robot, the system could avoid interference with the workpiece, reduce the posture change related to the work in the robot, and shorten the work time, as disclosed by Ogata (lines 25-30 column 5, lines 9-14 column 14, lines 32-38 column 18).  
As to claim 2, Tarui as modified further teaches the relevant dimensions of the processing machine and further components, in particular grippers for manipulation of the injection-molded parts, conveyor belts, automation systems, mills, protective enclosures, etc., which together with the physical robot form a work cell and are essential for interaction with the robot, are either transmitted digitally to the robot controller or queried or determined, respectively, with the aid of measuring devices (virtual images of the robot with gripper, the machine, as well as conveyor belts on the display screen, Fig. 6 and associated specification).
Tarui does not explicitly teach including by the robot controller into the validation for detection of possible collision states.
Ogata further teaches the system uses the robot teaching program for validating workflow sequence to detect of possible collision states (…the teaching method according to the embodiment retreats the virtual line H to the position (the position that allows avoiding interference with the workpiece W) without interference with the workpiece W. This avoids the situation where the work tool interferes with the workpiece W…, lines 25-30 column 5).  Note the discussion of claim 1 above for the reason of combining references.
As to claim 3, Ogata further teaches the virtual robot model can be decoupled from the physical robot in any operating mode of the physical robot and preferably in any command line of the teaching program and be used for validation (…the teaching system 10 can read the teaching point and/or the job program, which are registered on the job information DB 14, in accordance with the instruction operation of the operator to display the virtual image of the robot 30 that has reached a specific teaching point. The teaching system 10 can also reproduce, on the display unit 12, a sequence of operations of the robot 30 by the job program…, lines 10-17 column 9).  Note the discussion of claim 1 above for the reason of combining references.
As to claim 4, Ogata further teaches the virtual robot, after decoupling and validation of certain commands and partial sequences in the teaching program, can be coupled to the physical robot at any time and reset to the initial state in order to subsequently validate further partial sequences of the teaching program (…the teaching system 10 can read the teaching point and/or the job program, which are registered on the job information DB 14, in accordance with the instruction operation of the operator to display the virtual image of the robot 30 that has reached a specific teaching point. The teaching system 10 can also reproduce, on the display unit 12, a sequence of operations of the robot 30 by the job program…, lines 10-17 column 9).  Note the discussion of claim 1 above for the reason of combining references.
As to claim 5, Ogata further teaches the virtual robot follows the physical robot by default and no synchronization of the two is necessary in case of decoupling (…the teaching system 10 can read the teaching point and/or the job program, which are registered on the job information DB 14, in accordance with the instruction operation of the operator to display the virtual image of the robot 30 that has reached a specific teaching point. The teaching system 10 can also reproduce, on the display unit 12, a sequence of operations of the robot 30 by the job program…, lines 10-17 column 9).  Note the discussion of claim 1 above for the reason of combining references.
As to claim 6, Tarui as modified further teaches programmed or determined movement spaces of the physical robot are represented spatially and in color in the virtual robot model in order to make permitted travel and movement areas recognizable for the operator (virtual image of the robot and working environment in the display screen, Fig. 6 and associated specification).  
As to claim 7, Ogata further teaches in the virtual robot model or robot, respectively, the operator has the possibility manually changing peripheral states, of influencing the workflow sequence of the movement and function sequences and thus of testing sequences which would be difficult to simulate with the physical robot (…the teaching system 10 has the simulation instructor 111 h. The simulation instructor 111 h and the image generator 111 a display the continuously changing simulation operation, which includes the virtual image including the robot and the workpiece, on the display unit 12 via the display controller 111 b based on the robot's teaching data of generated (updated) by the teaching-data updater 111 g and the like…, lines 14-21 column 22).  Note the discussion of claim 1 above for the reason of combining references.
As to claim 8, Ogata further teaches the virtual robot model executes the teaching program in accelerated time, i.e. in fast motion (…The teaching system 10 can also reproduce, on the display unit 12, a sequence of operations of the robot 30 by the job program…, lines 14-17 column 9).  Note the discussion of claim 1 above for the reason of combining references.
As to claim 9, Ogata further teaches the virtual robot model is operated in such a way that all or some of the possible branchings that execution of a teaching program can take are automatically detected and thoroughly tested (Fig. 8 and associated specification).  Note the discussion of claim 1 above for the reason of combining references.
As to claim 10, Tarui as modified further teaches the virtual robot is part of a virtual work cell and further devices of the work cell such as injection molding machine, extraction gripper, sprue gripper, conveyor belt and other peripheral and automation components are represented in the context of the virtual robot  and can optionally be taken into account in the validation (virtual images of the robot with gripper, the machine, as well as conveyor belts on the display screen, Fig. 6 and associated specification).
As to claim 11, Ogata further teaches it is possible to zoom into the visualization, whereby the perspective can be freely selected and changed at any time (…The operator operates the GUI widget so as to give an instruction for operation to the teaching system. In accordance with the operator's operation instruction, the teaching system 10 can: drive the respective joints of the robot 30 as the virtual image on the display unit 12; change the viewpoint corresponding to the direction from which the virtual image is displayed; and scale the display image…line 63 column 8 to line 2 column 9).  Note the discussion of claim 1 above for the reason of combining references.
As to claim 12, Tarui as modified further teaches the configuration file and the teaching program can be transferred to an external computer, thus allowing off-line checking of the workflow sequence (…The numerical controller 100 and the machine tool 200, the numerical controller 100 and the robot controller 400 and the robot controller 400 and the robot 300 are individually, for example, directly connected together through a connection interface or connected through a network such as a LAN (Local Area Network) so as to be able to communicate with each other. A specific communication method in the network, which one of wired. connection and wireless connection is used and the like are not particularly limited…, paragraph 0032 page 3).  
As to claims 13-14, note the discussion of claim 1 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 7,945,349 discloses facilitating calibration of a robot cell including one or more objects and an industrial robot performing work in connection to the objects, wherein the robot cell is programmed by means of an off-line programming tool including a graphical component for generating 2D or 3D graphics based on graphical models of the objects.
U.S Publication No. 2011/0106284 discloses performance of injection molding operations, wherein the system can include a plurality of injection molding assembly components.
U.S Publication No. 2018/0104875 discloses a handling device for a molding machine, comprising a handling arm which has an end of arm, an end-of-arm tool mounted to the handling arm for handling a molding part or a semi-finished product, at least one drive device for the handling arm and such a control device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194